

115 S1431 IS: Volunteer Pilot Protection Act of 2017
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1431IN THE SENATE OF THE UNITED STATESJune 26, 2017Mr. Inhofe (for himself, Mr. King, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide liability protection for volunteer pilots who fly for the public benefit, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Volunteer Pilot Protection Act of 2017. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Many volunteer pilots fly for the public benefit for nonprofit organizations and provide valuable services to communities and individuals in need.
 (2)In each calendar year volunteer pilots and the nonprofit organizations those pilots fly for provide long-distance, no-cost transportation for tens of thousands of people during times of special need. Flights provide patient and medical transport, disaster relief, and humanitarian assistance, and conduct other charitable missions that benefit the public.
 (3)Such nonprofit organizations have supported the homeland security of the United States by providing volunteer pilot services during and following disasters and during other times of national emergency.
 (4)Most other kinds of volunteers are protected from liability by the Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.), but volunteer pilots are not.
 (b)PurposesThe purposes of this Act are to amend the Volunteer Protection Act of 1997— (1)to extend the protection of that Act to volunteer pilots;
 (2)to promote the activities of volunteer pilots and the nonprofit organizations those pilots fly for in providing flights for the public benefit; and
 (3)to sustain and enhance the availability of the services that such pilots and nonprofit organizations provide, including—
 (A)transportation at no cost to financially needy medical patients for medical treatment, evaluation, and diagnosis;
 (B)flights for humanitarian and charitable purposes; and (C)other flights of compassion.
 3.Liability protection for volunteer pilots who fly for the public benefitSection 4 of the Volunteer Protection Act of 1997 (42 U.S.C. 14503) is amended— (1)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;
 (2)in subsection (a), by striking subsections (b) and (d) and inserting subsections (b), (c), and (e); (3)by inserting after subsection (a) the following:
				
 (b)Liability protection for pilots that fly for public benefitExcept as provided in subsections (c) and (e), no volunteer of a volunteer pilot nonprofit organization that arranges flights for public benefit shall be liable for harm caused by an act or omission of the volunteer on behalf of the organization if, at the time of the act or omission, the volunteer—
 (1)was operating an aircraft in furtherance of the purpose of, and acting within the scope of the volunteer’s responsibilities on behalf of, the nonprofit organization;
 (2)was properly licensed and insured for the operation of the aircraft; (3)was in compliance with all requirements of the Federal Aviation Administration for recent flight experience; and
 (4)did not cause the harm through willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious, flagrant indifference to the rights or safety of the individual harmed by the volunteer.; and
 (4)in subsection (g)(2), as redesignated, by striking (e) and inserting (f).